     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 1 of 12




 1 Shaye Diveley (SBN: 215602)
   sdiveley@meyersnave.com
 2 MEYERS, NAVE, RIBACK, SILVER & WILSON
   555 12th Street, Suite 1500
 3 Oakland, California 94607
   Telephone: (510) 808-2000
 4 Facsimile: (510) 444-1108

 5 Attorneys for LAPTALO ENTERPRISES, INC.,
   dba JL PRECISION; JAKOV LAPTALO;
 6 MICHAEL LAPTALO

 7
                                   UNITED STATES DISTRICT COURT
 8
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9

10 EDEN ENVIRONMENTAL CITIZEN'S                           Case No. 4:18-cv-05544-YGR
   GROUP, LLC, a California limited liability
11 company,                                               [PROPOSED] CONSENT DECREE AND
                                                          STIPULATED DISMISSAL
12                   Plaintiff,
                                                          The Hon. Yvonne Gonzalez Rogers
13           v.
                                                          Trial Date:        None Set
14 LAPTALO ENTERPRISES, INC., dba JL
   PRECISION, a California Corporation;
15 JAKOV LAPTALO, an individual;
   MICHAEL LAPTALO, an individual; and
16 DOES 1-10, inclusive,

17                  Defendants.

18

19

20                                           CONSENT DECREE

21          WHEREAS, Eden Environmental Citizen's Group, LLC ("EDEN") is an environmental

22 citizen's group organized under the laws of the State of California, dedicated to protect, enhance,

23   and assist in the restoration of all rivers, creeks, streams, wetlands, vernal pools, and tributaries of

24 California, and the United States;

25          WHEREAS, JL Precision ("JLP") is a corporation organized under the laws of California

26 that operates the facility located at 2360 Zanker Road in San Jose, California ("Site" or

27 "Facility"), which discharges storm water pursuant to the State Water Resources Control Board's

28 General Industrial Activities Storm Water Permit, Order No. 2014-0057-DWQ, NPDES Permit

                                                                          Case No. 4:18-cv-05544-YGR
                                             [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 2 of 12




 1 No. CAS000001, and any amendments thereto ("General Permit");

 2           WHEREAS, on or about June 22, 2018, EDEN provided JLP with 60-Day Notices of

 3 Violations and Intent to File Suit ("Notice Letters") under section 505 of the Federal Water

 4 Pollution Control Act, 33 USC § 1365 (the "Act" or "CWA"), alleging violations under CWA;

 5           WHEREAS, on or about September 10, 2018, EDEN filed its Complaint in U.S. District

 6 Court for the Northern District of California against JL Precision, Jakov Laptalo and Michael

 7 Laptalo (collectively, "Defendants") (Civil Action No. 4:18-cv-05544-YGR) (as subsequently

 8 amended, referred herein as "Complaint");

 9          WHEREAS, the Defendants deny all allegations and claims contained in the Notice Letter

10 and/or Complaint, and reserve all rights and defenses with respect to such allegations and claims;

11          WHEREAS, EDEN and Defendants (collectively, "the Parties"), through their authorized

12 representatives and without either adjudication of the Complaint's claims or admission by

13   Defendants of any alleged violation or other wrongdoing, have chosen to resolve this action

14 through settlement and avoid the costs and uncertainties of further litigation;

15          NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, THE

16 RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES

17 EACH HEREBY STIPULATED BETWEEN THE SETTLING PARTIES, AND ORDERED

18 AND DECREED BY THE COURT AS FOLLOWS:

19   TERMS AND CONDITIONS

20           1.     This Agreement, and each of its provisions, including all representations;

21   warranties, and promises contained herein, binds, and inures to the benefit of EDEN and

22 Defendants, and each of their respective assigns, present and future operators, affiliates, parents,

23   subsidiaries, predecessors, and successors in interest whether by merger, consolidation, or

24 otherwise, as well as their respective representatives, agents, members, officers, and

25   administrators, past, present, and future.

26          2.      The term "Effective Date," as used in this Consent Decree, shall mean the last date

27   for the United States Department of Justice to comment on the [proposed] Consent Decree, i.e.,

28 the 45th day following the United States Department of Justice's receipt of the [proposed] Consent

                                                     2                    Case No. 4:18-cv-05544-YGR
                                             [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 3 of 12




 1 Decree and Stipulated Dismissal.

 2          3.      This Consent Decree will terminate three (3) years from the Effective Date

 3   ("Termination Date"), at which time the Consent Decree, and all obligations under it, shall

 4   automatically terminate, unless one of the Parties has invoked Dispute Resolution in accordance

 5 with the Consent Decree. The term "Term," as used in this Consent Decree, shall mean that

 6   period between the Effective Date and the Termination Date.

 7 BEST MANAGEMENT PRACTICES

 8          4.      JLP has implemented and/or shall implement the following best management

 9 practices ("BMPs") with respect to the Facility within the Term of this Consent Decree:

10                  a. Install metal filtration drop inlet protection at the three drop inlets at the

11                       Facility.

12                 b. Install fiber waddles/rolls along with perimeter of the facility (adjoining the

13                       neighboring business), where the rolls are not already installed.

14                  c. Repair or remove the broken concrete parking blocks near the adjoining

15                       business side of the Site.

16                  d. Repave areas ofbroken-up asphalt along the side of the building with five (5)

17                       tons of asphalt.

18                  e. Ensure chemicals are stored properly and with secondary containment in

19                       compliance with current Hazardous Materials Policy.

20                  f.   Ensure that drain inlets are cleaned, inspected and maintained on a regular

21                       basis, as provided for in the Storm Water Pollution Prevention Plan

22                       ("SWPPP").

23                 g. Cover outdoor materials (if practical) before predicted rain events and ensure

24                       that garbage bins remain covered.

25                 h. Pick up and dispose of trash and debris as addressed in the SWPPP.

26                 1.    File Annual Report for the reporting periods covered under this Agreement by

27                       July 15 of each Reporting Year with the required certification in accordance

28                       with the General Permit requirements.

                                                      3                   Case No. 4:18-cv-05544-YGR
                                              [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 4 of 12




 1                 J.    Update the Facility's SWPPP to account for industrial operations under relevant

 2                       SIC Codes (3444 and 3599), and to provide more detail on the Facility's

 3                       industrial operations and the specific chemicals and industrial materials used in

 4                       facility operations, consistent with the Hazardous Materials documentation

 5                       already maintained for the Facility.

 6                  k. Conduct Monthly Visual Observations and sampling visual observations and

 7                       prepare and retain contemporaneous records of same in accordance with the

 8                       General Permit requirements.

 9                  I.   Upload storm water analyses to the State Water Resources Control Board

10                       SMARTS database within 40 days, including uploading the laboratory report

11                       and entering the ad hoc data, and follow other required protocol for sampling in

12                       accordance with the General Permit requirements.

13                 m. Regularly sweep and/or vacuum asphalt and outdoor areas at the Facility as

14                       addressed in the SWPPP.

15                 n. Ensure that a minimum of two employees are included on the Facility's

16                       Pollution Prevention Team, and that these employees receive regular and

17                       ongoing training on BMP implementation and monitoring and sampling.

18                 o. Conduct annual review of Facility by a Qualified Industrial Storm Water

19                       Practitioner ("QISP") or environmental consultant.

20                 p. Permit Eden to conduct up to two (2) site visits annually, with two weeks'

21                       notice in accordance with the notice requirements of this Consent Order and at

22                       a time during business hours convenient to Defendants and its counsel, to

23                       termination of this Consent Decree.

24          JLP shall have the right, in its sole discretion, to determine (i) which persons shall perform

25   any work described herein, including JLP's employees or third-party contractors; and (ii) the

26 scope and technical details of, and manner to implement, any such work. JPL shall provide a

2 7 Notice of Completion to Eden pursuant to Section 24 herein within ten (1 0) business days of

28   completion of item numbers a-d and j, above.

                                                     4                    Case No. 4:18-cv-05544-YGR
                                             [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 5 of 12




 1 MONITORING AND MITIGATION PAYMENTS

 2          5.      Fees and Costs: Each Party agrees to bear its own fees and costs incurred related to

 3 this Consent Decree.

 4          6.      Environmental Mitigation Funding: To remediate perceived environmental

 5 harms resulting from the allegations in EDEN's 60-day Notice and Complaint, within thirty (30)

 6 days of the Effective Date, Defendants shall pay the sum ofNinety-Four Thousand Dollars

 7 ($94,000.00) to the San Francisco Estuary Institute, an environmental non-profit organization for

 8 the sole purpose of providing environmentally beneficial projects within the San Francisco Bay to

 9 improve water quality in those communities. Within forty-five (45) days of the Effective Date,

10 Defendants shall tender payment ofNineteen Thousand Dollars ($19,000) to the San Francisco

11   Estuary Institute. The remaining Seventy-Five Thousand Dollars ($75,000) shall be made in

12 quarterly payments thereafter (with the first quarterly payment due on or before September 30,

13   2020) over the Term of this Consent Decree. Defendants have made personal guarantee the entire

14 sum shall be paid in full. All payments shall be made to:

15          Jennifer Hunt
            San Francisco Estuary Institute
16          4911 Central Avenue
            Richmond, CA 94804
17          Direct Dial: (510) 746-7340
            Email: jennifer@sfei.org
18

19          7.     Compliance Monitoring Funding: To defray EDEN's reasonable investigative,

20 expert, consultant and attorneys' fees and costs associated with monitoring compliance with this

21   Consent Decree, Defendants agree to contribute Six Thousand Dollars ($6,000.00) to a

22 compliance monitoring fund for the Term covered by this Consent Decree maintained by EDEN's

23   fmancial counsel. Within forty-five (45) days of the Effective Date, Defendants shall tender

24 payment in the form of a certified or cashier's check made payable to "Craig A. Brandt Attorney

25 Trust Fund" with tracking to EDEN's financial attorney Craig A. Brandt at:

26

27

28

                                                   5                    Case No. 4:18-cv-05544-YGR
                                           [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 6 of 12




 1          Craig A. Brandt
            Law Office of Craig A. Brandt
 2          5354 James Avenue
            Oakland, CA 94618
 3          Telephone: (510) 601-1309
            Email: craigabrandtlii)att.net
 4
             8.     Dispute Resolution: If a dispute under this Consent Decree arises, or the Parties
 5
     believe that a breach of this Consent Decree has occurred, the Parties shall schedule a meet and
 6
     confer within ten (1 0) business days of receiving written notification from the other Party of a
 7
     request for a meeting to determine whether a violation of this Consent Decree has occurred and to
 8
     develop a mutually agreed upon plan, including implementation dates, to resolve the dispute. If
 9
     not successful, Parties may seek rights and remedies under the law, including bringing a motion
10
     before the United States District Court for the Northern District of California for the limited
11
     purpose of enforcing the terms of this Consent Decree. The Parties consent to Magistrate Judge
12
     Hixson to retain continuing jurisdiction over the Consent Decree, including jurisdiction to
13
     adjudicate any disputes or allegations of breach. The Parties shall be entitled to seek fees and
14
     costs incurred in any such action pursuant to the provisions set forth in section 505(d) of the Clean
15
     Water Act, 33 U.S.C. § 1365(d).
16
     JURISDICTION OVER CONSENT DECREE
17
            9.      Jurisdiction: For the purposes of this Consent Decree, the Parties stipulate that the
18
     United States District Court of California, Northern District of California, has jurisdiction over the
19
     Parties and subject matter of this Consent Decree. The Parties stipulate that venue is appropriate
20
     in the Northern District of California and that Defendants will not raise in the future as part of
21
     enforcement of this Consent Decree whether EDEN has standing to bring the Complaint or any
22
     subsequent action or motion pursuant to the Dispute Resolution procedures herein. Defendants
23
     reserve all other rights and defenses in any such proceeding.
24
             10.    Jurisdiction to Enforce Consent Decree: The Court referenced above shall retain
25
     jurisdiction over the Parties and subject matter of this Consent Decree for the purpose of
26
     adjudicating all disputes among the Parties that may arise under the provisions of this Consent
27
     Decree. The Parties consent to Magistrate Judge Hixson to retain continuing jurisdiction over the
28

                                                     6                    Case No. 4:18-cv-05544-YGR
                                             [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 7 of 12




 1 Consent Decree. The Court shall have the power to enforce this Consent Decree with all available

 2   legal and equitable remedies.

 3           11.    Submission of Consent Decree. By March 2, 2020, or as soon as practicable after

 4   execution by the Parties, Defendants shall submit this Consent Decree to the U.S. Department of

 5 Justice ("DOJ") and U.S. Environmental Protection Agency ("EPA") for agency review consistent

 6 with 40 C.P.R.§ 135.5. The agency review period expires forty-five (45) days after receipt by

 7 both agencies, as evidenced by certified return receipts. In the event that DOJ or EPA comments

 8 negatively on the provisions of this Consent Decree, the Parties agree to meet and confer to

 9 attempt to resolve the issues raised by DOJ or EPA.

10 WAIVER AND RELEASES

11           12.    Upon District Court approval and entry of this Consent Decree, EDEN and their

12   successors, assigns, directors, officers, agents, attorneys, representatives, and employees, releases

13   all persons, including Defendants and their respective officers, employees, agents, attorneys,

14 representatives, contractors, predecessors, successors and assigns, heirs, past and present, from,

15   and waives all claims for, injunctive relief, damages, penalties, fmes, sanctions, mitigation, fees

16 (including fees of attorneys, experts, and others), costs, expenses or any other sum claimed or

17 which could have been claimed for matters included in the Notice Letter and/or the Complaint.

18   This release includes a release, and covenant not to sue, for any claims of injunctive relief,

19 damage, penalties, fines, sanctions, mitigation, fees (including fees of attorneys, experts and

20   others), costs, expenses or any other sum incurred, claimed or could have been claimed based on

21   facts or allegations set forth in the Notice Letter and/or Complaint up to the Termination Date of

22 this Consent Decree.

23   MISCELLANEOUS PROVISIONS

24           13.    Execution in Counterparts: The Consent Decree may be executed in one or more

25   counterparts which, taken together, shall be deemed to constitute one and the same document.

26           14.    Signatures: The Parties' signatures to this Consent Decree transmitted by facsimile

27   or electronic mail transmission shall be deemed binding.

28           15.    Construction: The language in all parts of this Consent Decree, unless otherwise

                                                      7                   Case No. 4: 18-cv-05544-YGR
                                             [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 8 of 12




 1 stated, shall be construed according to its plain and ordinary meaning. The captions and paragraph

 2   headings used in this Consent Decree are for reference only and shall not affect the construction of

 3 this Consent Decree.

 4              16.   Authority to Sign: The undersigned are authorized to execute this Consent Decree

 5 on behalf of their respective Party and have read, understood and agreed to all of the terms and

 6   conditions of this Consent Decree.

 7              17.   Integrated Consent Decree: All agreements, covenants, representations and

 8 warranties, express or implied, oral or written, of the Parties concerning the subject matter of this

 9 Consent Decree are contained herein.

10              18.   Severability: In the event that any of the provisions of this Consent Decree are

11   held by a court to be unenforceable, the validity of the enforceable provisions shall not be

12   adversely affected.

13              19.   Choice of Law: This Consent Decree shall be governed by the laws of the United

14 States or, where applicable, the laws ofthe State of California.

15              20.   Full Settlement: This Consent Decree constitutes a full and fmal settlement of this

16 matter.

17              21.   Negotiated Agreement: The Parties have negotiated this Consent Decree and agree

18 that it shall not be construed against the party preparing it but shall be construed as if the Parties

19 jointly prepared this Consent Decree, and any uncertainty and ambiguity shall not be interpreted

20   against any one party.

21              22.   Modification of the Agreement: This Consent Decree, and any provisions herein,

22 may not be changed, waived, or discharged unless by a written instrument signed by each of the

23   Parties.

24              23.   Assignment: Subject only to the express restrictions contained in this Consent

25   Decree, all of the rights, duties and obligations contained in this Consent Decree shall inure the

26 benefit of and be binding upon the Parties, and their successors and assigns.

27              24.   Mailing of Documents to EDEN/Notices/Correspondence: Any notices or

28   documents required or provided for by this Consent Decree or related thereto that are to be

                                                      8                   Case No. 4:18-cv-05544-YGR
                                             [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 9 of 12




 1 provided to EDEN pursuant to this Consent Decree shall be, to the extent feasible, sent via

 2 electronic mail transmission to the e-mail addresses listed below or, if electronic mail transmission

 3 is not feasible, via ce11ified U.S. Mail with return receipt, or by hand delivery to the following

 4 address:

 5          Hans W. Herb
            Attorney at Law
 6          P.O. Box 970.
            Santa Rosa, CA 95402
 7          Telephone: (707) 576-0757
            Email: hans@tankman.com
 8

 9          Unless requested otherwise by Defendants, any notice or documents required or provided

10 for by this Consent Decree or related thereto that are to be provided to Defendants pursuant to this

11   Consent Decree shall, to the extent feasible, be provided by electronic mail transmission to the e-

12 mail address listed below or, if electronic mail transmission is not feasible, by certified U.S. Mail

13 with return receipt, or by hand delivery to the address below:

14          Tony Grizelj
            JL Precision, Inc.
15          2360 Zanker Road
            San Jose, CA 95131
16          Email: tonyg@jlprecision.com

17 With a copy to:

18          Shaye Diveley
            Meyers Nave
19          555 12th Street, Suite 1500
            Oakland, CA 94607
20
            Telephone: (510) 808-2000
21          Email: sdiveley@meversnave.com

22          Notifications of communications shall be deemed submitted on the date that they are

23   emailed or postmarked and sent by first-class mail or deposited with an overnight mail/delivery

24 service. Any change of address or addresses shall be communicated in the manner described

25 above for giving notices.

26          25.     Impossibility of Performance: No party shall be considered to be in default in the

27 performance of any of its obligations under this Consent Decree when performance becomes

28 impossible due to circumstances beyond the Party's control, including without limitation, any act

                                                    9                    Case No. 4: 18-cv-05544-YGR
                                            [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
     Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 10 of 12




 1 of war or terrorism, fire, earthquake, and flood. "Circumstances beyond the Party's control" shall

 2 not include normal inclement weather, economic hardship, or inability to pay. Any Party seeking

 3 to rely upon this Paragraph shall have the burden of establishing that it could not reasonably have

 4 been expected to avoid, and which by exercise of due diligence has been unable to overcome, the

 5 impossibility of performance.

 6          The Parties hereby enter into this Consent Decree and Stipulated Order, and submit it to

 7 the Court for its approval and entry as a final judgment.
 8 DATED: March 2            , 2020           EDEN ENVIRONMENTAL CITIZEN'S GROUP LLC

 9

10
                                              By:
11                                                  Aiden J. Sanchez

12

13   APPROVAL AS TO FORM:

14 LAW OFFICE OF HANS HERB
15

16 By:
         H=AN~=s~H=E=RB~~=------------

17       Attorneys for EDEN ENVIRONMENTAL
         CITIZEN'S GROUP LLC
18

19

20

21

22

23

24

25

26
27

28

                                                     10                 Case No. 4: 18-cv-05544-YGR
                                           [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
 Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 11 of 12




     DATED: .....f!::!:!. . . _l::::_, 2020      LAPTALO ENTERPRISES dba JL PRECISION, INC.

 2

 3
                                                 By:
 4

 5 DATED:          fv\W ~-.;;-... , 2020         JAKOV LAPT ALO
 6

 7
 8
                                                 By•   k            fZ_--v~~-
 9   DATED: N\o..-1 2 ..Jd ___ , 2020            MICHAEL LAPT ALO
10
11
                                                 By:
12

13

14   APPROVAL AS TO FORM:

15 MEYERS NAVE RIBACK SILVER &                 WIL~'t ~---­
          <::::: -..
16




19

20
21

22

23

24

25

26
27
28

                                                      11                   Case No. 4: 18-cv-05544-YGR
                                              [PROPOSED] CONSENT DECREE AND STIPTJLATED DISMISSAL
 United States District
Northern District of C
                          14    stale or otherwise linger on the docket. Accordingly, the Court SETS a compliance hearing for
                                   Case 4:18-cv-05544-YGR Document 118 Filed 05/05/20 Page 12 of 12
                          15    Friday, October 5, 2018 on the Court’s 9:01 a.m. calendar, in Courtroom 1 of the United States
                          16    Courthouse located at 1301 Clay Street in Oakland, California.
                          17             Five (5) business days prior to the date of the compliance hearing, the parties shall file
                                1                                         CONSENT DECREE
                          18    either (a) a JOINT STATEMENT outlining settlement efforts to date as well as the documents to be
                                2           IT IS HEREBY ORDERED that the above-captioned action against all parties is dismissed
                          19    exchanged and timing thereof; or (b) a one-page JOINT STATEMENT setting forth an explanation
                                3 with prejudice.
                          20    regarding the failure to comply. If compliance is complete, the parties need not appear and the
                                4           IT IS FURTHER ORDERED that, through the Termination Date specified in paragraph 4
                                compliance hearing will be taken off calendar.
                          21    5 of the Consent Decree, the Court shall retain jurisdiction over EDEN's claims against Defendants
                                         Telephonic appearances will be allowed if the parties have submitted a joint statement in a
                          22    6 for the sole purpose of enforcing compliance by the Parties with the terms of the Consent Decree.
                                timely fashion.
                          23    7 The Parties consent to Magistrate Judge Hixson to retain continuing jurisdiction over the Consent
                                         This Order terminates Docket Number 20.
                          24    8 Decree.
                                         IT IS SO ORDERED.
                          25    9                                         5th
                                            APPROVED AND SO ORDERED, this _            May
                                                                            _ day of _ _ _ _ _ , 2020.

                          26   10
                                Dated: September 18, 2018
                          27   11
                                                                                 UNITED STATES
                                                                                         YVONNEDISTRICT
                                                                                                GONZALEZJUDGE
                                                                                                          ROGERS
                          28   12                                                     UNITED STATES DISTRICT COURT JUDGE

                               13
                                    3487203.2
                               14
                                    cc: MagRef Email; Magistrate Judge Hixson
                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                                  12                   Case No. 4:18-cv-05544-YGR
                                                                          [PROPOSED] CONSENT DECREE AND STIPULATED DISMISSAL
